 104DECISIONSOF NATIONALLABOR RELATIONS BOARDAce ToolEngineeringCo., Inc.andDistrict Lodge103"(d) Threatening employees with plant closure ifof the International Association of Machinistsandthey choose a collective-bargaining representative."AerospaceWorkers, AFL-CIO. Case 25-CA-51212.Substitute the attached notice for the Admims-November 8, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn April 30, 1973, Administrative Law JudgeBenjamin A. Theeman issued the attached Decisionin this proceeding. Thereafter, Respondent filedexceptions and a supporting brief, and the GeneralCounsel filed a brief in support of the Decision andlimited cross-exceptions with supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,' and conclusions 2 of the AdministrativeLaw Judge and to adopt his recommended Order asmodified herein.The General Counsel excepts to the AdministrativeLaw Judge's finding that Respondent did not violateSection 8(a)(1) by Supervisor Larry Crist's statementto employees Steinke that Mr. Milovich (Respon-dent's president) would shut down operations if theemployees organized.We believe there can be noquestion but that the statement necessarily tended tohave a chilling effect on Steinke's organizationalactivities, and was uttered for that purpose. The onlyissue iswhether Respondent is responsible for Crist'sstatement.As Crist was a supervisor all timesmaterial herein, we find Respondent was responsibleforCrist's statement, and that such statementsinterferedwith, restrained, and coerced Steinke inthe exercise of rights guaranteed in Section 7, andthereby violates Section 8(a)(1) of the Act.3ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified herein below, and hereby orders thatRespondent, Ace Tool Engineering Co., Inc., SouthBend, Indiana, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order as modified herein.1.Renumber paragraph 1(d) as paragraph 1(e)and substitute the following as paragraph 1(d).207 NLRB No. 23trative Law Judge's notice.1The Respondent has excepted to certaincredibilityfindings made bytheAdministrative Law Judge.It is the Board's establishedpolicy not tooverrule anAdministrativeLaw Judge's resolutions withrespect tocredibilityunless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc.,91NLRB 544, enfd. 188 F.2d 362 (C.A. 3). We have carefullyexamined the record and find no basis for reversing his findings2 In the absenceof specificexceptionswe adoptpro formatheAdministrativeLaw Judge's finding that RespondentviolatedSec 8(a)(1)whenRespondent President Milovich calledemployeeSteinke a densivename.3For the reasons set forthby theAdministrativeLaw Judge,MemberPenello would not find that Respondent violated Sec. 8(a)(l) bySupervisorCost's statementto employeeSteinke.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all sides had a chance to giveevidence, the National Labor Relations Board hasfound that we violated the National Labor RelationsAct and has ordered us to post this notice.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through representa-tives of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all of these things.WE WILL NOT do anything that interferes with,restrains, or coerces employees with respect tothese rights.WE WILL NOT interrogate our employees abouttheir union activities.WE WILL NOT threaten to close our plant if ouremployees choose a collective-bargaining repre-sentative.WE WILL NOT call any of our employees anyvulgar, obscene, or derisive names for the purposeof interfering with, restraining, or coercing em-ployees in the exercise of rights guaranteed underSection 7 of the Act.WE WILL NOT discharge or otherwise discrimi-nate against any employee for joining or support-ingDistrictLodge 103 of the InternationalAssociation of Machinists and Aerospace Work-ers,AFL-CIO, or any other labor organization.The Board found that we discharged Carl B.Steinke because he was for the Union and thatthis violated the law.Accordingly,WE WILL offer Carl B. Steinke ACE TOOLENGINEERING CO.105reinstatement to his old job or, if that job nolonger exists,one substantially equivalent, with-out prejudice to his seniority or other rights andprivileges,and make'him whole for any loss ofpay he suffered because we laid him off, with 6-percent interest.All our employees are free to join, or not to join,District Lodge 103 of the International Associationof Machinists and Aerospace Workers,AFL-CIO, orany other labor organization.ACE TOOLENGINEERINGCo., INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 6,0 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 614 ISTA Center, 150 West MarketStreet,Indianapolis,Indiana46204,Telephone317-633-8921.DECISIONSTATEMENT OF THE CASEBENJAMIN A. THEEMAN, Administrative Law Judge: Theamended complaint' alleged that Ace Tool EngineeringCo., Inc. (Respondent or Ace) from on or about July 24,1972, has engaged and is engaging in unfair labor practicesaffecting commerce within the meaning of Section 8(a)(1)and (3) of the National Labor Relations Act, as amended,29 U.S.C. Sec. 151,et seq.(the Act), among other things,by (a) on or about August 14, 1972, illegally interrogatingits employees about their union activities; (b) Walter E.Milovich, president of Respondent in mid-August 1972,callingCarl R. Steinke a derisive name because of hisunion activities; (c) Larry Crist threatening employees inJuly 1972, with plant closure because they were engaging inunion activities; and (d) on or about July 26, 1972, layingoff and failing to reinstate Steinke because of his unionactivities.Respondent denied the commission of the unfairlabor practices.Pursuant to notice, a hearing in this case was held inSouth Bend, Indiana, on November 28 and 29, 1972. Allparties appeared and were represented by Counsel. Theywere given full opportunity to participate, adduce eviden-ce, examine and cross-examine witnesses, and present oraliThe original complaint was issued October 3, 1972, upon a charge filedAugust 16, 1972, by the District Lodge 103 of the International AssociationofMachinists and Aerospace Workers, AFL-CIO (the Union). During thehearing- the complaint was amended to include the allegations that Larryargument. The General Counsel and Respondent submit-ted briefs that have been read and considered.Upon the entire record, and from my observation of thewitnesses, I make the following:FINDINGS OF FACT1.BUSINESS OF RESPONDENTRespondent, an Indiana corporation,maintains itsprincipal place of business in South Bend, Indiana. It,isengaged in the business of design of tool and toolingproducts.During a period of 12 months prior to October1972 (a representative period) Respondent, in the courseand conduct of its business at South Bend, produced, sold,and distributed at its plant, designs valued in excess of$50,000 which were shipped from said plant directly toother StatesthanIndiana.It isfound, as admitted, that Respondent is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE UNIONIt is found, as admitted, that District Lodge 103 of theInternationalAssociation ofMachinists and AerospaceWorkers, AFL-CIO (the Union), is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.BackgroundAs requested by General Counsel, judicial notice is takenof the Board's decision inSummit Tooling Company andAce Tool Engineering Co., Inc.,195 NLRB 4792 In thatcase, this Respondent was found to have engaged in unfairlabor practices violative of Section 8(a)(1), (3), and (5) oftheAct commencing with October 1969. Therein thecomplaint alleged Section 8(a)(5) violations for variousactions including the unilateral discontinuous of the toolproduction business of Summit Tooling; and Section8(a)(3) violations for discriminatorily laying off employees.The Board dismissed the Section 8(a)(5) allegation basedon the unilateral action. In the earlier case, Ace admitted itwas engaged in the business of tool design, and Summit, asubsidiary division of Ace, engaged in tool production.Summit occupied the first floor of the same building thatAce occupied.Respondent requests that the previous case be disregard-ed because (1) of the dismissal of the Section 8(aX5)allegation based on the unilateral action; and (2) SummitTooling was a subsidiary organization in tool manufacture.The request is denied.Walter Milovich has been president of Respondent since1952 and has been active since then in the management ofAce and Summit. In view of that fact and the fact that Acewas the Respondent in the earlier case and is theRespondent in this case, it is considered appropriate thatCrist was a supervisor and uttered some threats of plant closure because ofunion activities.These allegations are in issue.2Enforced in its entirety March 30, 1973 (C.A. 7), 83 LRRM 2044. 106DECISIONSOF NATIONALLABOR RELATIONS BOARDthe facts of this case be viewed against the background ofRespondent's previous unfair labor practices. The unionanimus shown in the former proceeding is consideredrelevant in determining the motivation underlying theconduct of Respondent in this proceeding.3B.Credibility ofWitnessesThe determination of the facts herein has not been madesimple by the devious testimony of Respondent's witnesses.The many conflicts in testimony have necessitated manycredibility resolutions.Not all credibility determinationsare listed herein. But in making credibility determinationsthe pertinent testimony of all witnesses has been consid-ered as well as their demeanor. In addition, inconsistenciesand conflicting evidence were considered. The absence of astatement of resolution of a conflict in specific testimonyor of an analysis of such testimony does not mean thatsuch did not occur. SeeBishop and Malco, Inc. d/b/aWalker's,159NLRB 1159, 1161. To the extent that awitness is credited only in part, it is done upon theevidentiary rule that it is not uncommon "to believe someand not all" of a witness' testimony.N.L.R.B. v. UniversalCamera Corporation,179 F.2d 749, 754 (C.A. 2), reversedand remanded on other grounds 340 U.S. 474.The demeanor of Walter Milovich, president of Acehaving been observed as a witness, his testimony is foundgenerally not creditable, except where his testimony iscorroborated by creditable witnesses or documents. Hewas not a straightforward witness. In most instances histestimony was vague, self-contradictory, and contradictedby the testimony of other witnesses testifying in behalf ofAce. The record bears out this conclusion. Particularlyincredible is his story of the events leading to the dischargeof Steinke.Milovich stated that Steinke's poor andinexperienced work on a design ordered by CaterpillarTractor gave rise to the discharge. Milovich testified he sawthe design but was unable to identify the specific designwith any degree of accuracy despite his many yearsexperience in this field. At the hearing, Milovich contradic-ted his statements contained in an affidavit previouslygiven to a Board investigator. He contended that he waspressured into making, the statements, and the affidavitcontained things he had not said. But he admitted that theaffidavit had been made and taken in his attorney's office;in the presence of his attorney and in the presence of hisChief Designer Homer Coy; he consulted with them withregard to the statements; the affidavit was read, changeswere made, and initialed before he signed it. In someinstancesMilovich admitted he had been mistaken in histestimony.Marion Makowski a checker employed by Ace testifiedon behalf of Ace. As with Milovich, his demeanor on thestandwas observed and his testimony is found to begenerally not creditable. He was a voluble and deviouswitness who testified in a vague and general manner aboutitems that he should have testified to in detail and withspecificity.As with Milovich, the record bears out thisconclusion.Makowski had 20 years experience in work ondesigns. Among other things he checked the work done byother employees.Makowski admitted he "had enoughexperience working with Caterpillar" designs, but as to thisdesign he stated "it is just hard to explain what was wrongwith the job." The poor quality of this job was supposed tohave driven Makowski to tranquilizers and made himthreaten to quit. It is considered reasonable to concludethat a poor job of that magnitude would have been capableof description by so experienced a designer. Makowski'sinability to give such a description lends strong supportthat he is not creditable. Makowski's confused testimonyabout the times he was working on the design, his failureclearly to identify the design, his confusion about the timeswhen and where he talked to Milovich further support theconclusion he was not a creditable witness.C.Respondent'sWorkroom and EmployeesThis proceeding is concerned with Respondent's employ-ees engaged in making welding machine designs. In theperiod in question, Respondent's entire staff numbered 25or 26. It included supervisors, office personnel, some ofwhom were relatives of Walter Milovich, tool die designersand welding machine designers.Ace's work was done in one large room 120 feet northand south and 60 feet east and west. Offices, storerooms,etc., occupied the north side and part of the east side of theroom. The remainder of the room was occupied by waisthighdrawing boards on which the die and weldingmachine designers worked. The working area was notvisible from the offices because the view was blocked offby file cabinets, partitions, vending machines, referencetables, etc.The open room was entirely visible to anyperson in it, whether sitting on a stool.or standing. WalterMilovich,4 his son George, Chief Tool Designer HomerCoy, and Supervisor Emery Szabo occupied separateoffices.George Milovich and Coy worked at "designing"in their offices. Milovich and Szabo had-their own drawingboard in the open room at which they worked most of theday.5 Supervisor Hatch and Larry Crist worked at drawingboards in the open room like the other employees.There were no rules in the shop governing employeestalking to each other or with regard to coffeebreaks. AsSteinke testified, ". . . if you wanted coffee you'd go getcoffee, and if you wanted to talk briefly you could." Thetalk generally was about work but also "about subjectsunrelated to their work." Supervisor Coy, two or threetimes a day, left his office to check on the employees andassist them when they needed help.D.ContactMen in Ace's EmployMilovich,Homer Coy, William Hatch, Emery Szabo,and Laurence Crist all employees of Ace were known as"contact" men. Each had his own private customers whose3 See,e.g.,Maphis Chapman Corp v. N.L.RB.,368 F.2d 298,303-3044Hereafter the name Milovich will designate President William Milovich(C.A. 4, 1966);N.L.R.B. v. Harrah's Club,403 F.2d 865, 872-873 (C.A.9,unlessotherwise noted.1968), and cases there cited.5Milovich testified he worked at his board up to 10 hours the day. ACE TOOL ENGINEERING CO.107work was serviced by and done at Ace under a privatearrangement with Ace .6 The function and duties of the"contact" man and his relation to Ace follows: 7A.Larry [Crist] will leave our plant maybe everysecond week and travel approximately a hundred andsome miles and contact the customer. He will pick upwork, new work, and he will deliver some jobs, andmaybe have a few jobs approved,andhe will comeback, and I assign him maybe a man or two and thesemen ,will do the-layout work or detail work to performthe operation that he has brought back. Then he willcall, the customer and tell them that he is all throughwith this work, he's got deliveries for approval, and thecustomer will prepare some more work, and then hewillmake a specific time and date and will leave, andhe'sat thedoors of his customer and then he deliversjobs, approvals on this work he already obtained, plushe will pick up new work.And he has been doing this now for about eightyears for me....Each job, regardless of who the customer is, weoperate a service, and our service is industrial tooling,and every job that has to be designed to perform acertain operation, these jobs are estimated by thecustomer, and it is given to us, and we are to keep ourtime within reason into what the job pertains.Q.Now, you said he will pick up work and bring itback and then you will assign men to assist him on thatparticular project.****A. I would like to explain this to you. Homer Coyis our chief tool engineer and he is the head supervisor.He does all the supervision. I am capable. I have myown account similar to Larry that I go out of town andpick up work and I follow through. Being short of help,that's one reason I am sitting on the drawing boardtrying to help to get the-work out.*****Q.Homer,Coy assigns men, then?A.Larry [Crist]will ask Homer Coy if I can have aman or two,and Homer Coy will assign the men tohim.Q.O.K., now,after the man is assigned by Mr_ Coy6There is no showing in the record that any contact man was other thanan employee of Ace8From the testimony of Milovich, which refers mainly to Larry Crest,but is sufficiently general to apply to other contact men also.8This denial is made even though Milovich several times admitted onthe stand that'Crist was a supervisor. For example, when testifying aboutthe Union's letter dated August 17, he admitted that he showed it to foursupervisors one of whom was Crist. A little later he testified:Q.Crist is a supervisor any how?A.That is rightSection 2(11) defines a "supervisor" as:to work for Mr. Crist, this individual then is assigned toMr. Crist, gets his work then from Mr. Crist?A.That is, correct.Q.And Mr. Crist then tells these individuals whatwork they should do on this particular project?A.He explains the operation, yes.Q.Now, Mr. Crist does this on a fairly regularbasis, I presume?A.That is right ..Q. I see. And when he brings back the work fromthe customer, he presumably will be assignedsome menunder him who will work under his direction, so tospeak, in working on this project or projects that hebrings back from the customer?A.That is right.Q.Now, what would be the average amount oftime that these men assigned to Mr. Crist would workunder Mr. Crest, a week, two weeks at a time, or what?A. It can be a matter of hours, days, it might be aweek. His work aren't very huge so it takes maybe twodays or one day or three days.E.Larry Cristisa SupervisorRespondent denied that Larry Crist was a supervisor.8For the, reasons hereinafter stated it is found that Crist wasa supervisor within the meaning of Section 2(11) of theAct .9As stated above Crist is a contact man who got his ownjobs and worked them at Ace. His relationship to the -joband the men assigned to him has already been set out infull detail. Crist's responsibility for the job is final. To thatend, Crist does not refer or defer to any supervisor orMilovich.10Ithas already been stated that Hatch was Coy'sassistant.According to Coy, "Hatch is one of thesupervisor's working directly under me. When I am out oftown he takes full charge of the place, gives supervision toalldesign and detailing the checkers too." ThoughMilovich testified that neither Hatch nor Crist had theauthority to hire men or lay them offal he did state thatHatch and Crist had the same authority "vis-a-vis themen" and Hatch and Crist both fell into "the samecategory."Coy testified that there wereinstanceswhere Coy gaveCrist the choice of selection of employees to work for him.Coy testified further that he accepted and acted on Crist'srecommendations (1) as to employees that should beassigned to Crist, (2) the exchange of an employee if heproved unsatisfactory to Crist, and (3) whether employeesshould be let off or not.It is clear from the foregoing that Milovich in the... any individual havingauthority,in the interestof the employer,to hire, transfer,suspend, lay off,recall, promote, discharge,assign,reward, or discipline other employees, or responsiblyto directthem, orto adjust their grievances,or effectively to recommend such action, if inconnection with the foregoing the exerciseof such authorityis not of amerelyroutine or clerical nature, but regwres the use of independentjudgment.io It is noted thatonlysupervisorsare contact men.riBut noteCoy's testimonyabove quotedaboutHatch taking "fullcharge" in Coy's absence. 108DECISIONSOF NATIONALLABOR RELATIONS BOARDoperation of his shop considered Crist a supervisor withcertain limited authority. The record shows clearly thatCristused his independent judgment in responsiblydirecting the work of the men assigned to him.12 Further, itisclear that he effectively recommended to Coy thatemployees be assigned to or taken off his work. These factsare 'sufficientbasis for a finding that Crist was asupervisor.13The record contains other evidence of Crist's supervisorystatus. In light, however, ofN.L.R.B. v. Metropolitan LifeInsurance Co.,405 F.2d 1169 (C.A. 2, 1965), it would onlylengthen this decision unnecessarily to list them.Metropoli-tan Lifeand Board Decisions14 hold that Section 2(11) oftheAct speaks in the disjunctive; that to constitute aperson a supervisor it is sufficient to show that the personperforms any one of the functions, or in the performanceof his duties, possesses one of the enumerated powers andresponsibilities, set forth in that section. Crist's responsibil-itiesand duties as above stated come clearly within theseholdings.F.Steinke's Previous Employment and ExperienceCarlton R. Steinke, 27 years old, married, was employedby Respondent on June 5, 1972, as a welding tooldesigner.15His previous experience in the design fieldstarted with his attendance in 1969 at the Acme Tool andDie Design School in South Bend, Indiana. He completeda year's course there in 9 months. His grades were 91 out ofa possible 100 and he received a certificate of completion.While at school he worked as a general machinist.Afterward, he worked as a designer for the HysterCompany, Danville, Illinois, from February 1970 toJanuary 28, 1972. In February 1972 he went to work forNilesEngineering Company, Niles, Michigan, and leftthem in June to work for Ace because he wished to work inSouth Bend.The personnel director of Hyster testified that Steinke'swork had been satisfactory; and when Steinke left herecommended to his firm that they rehire Steinke if theopportunity arose. In Danville, there were three levels ofdesigners: trainee, junior, and senior. According to theHyster director Steinke fitted into the junior category.16G.Steinke's,Employment and Discharge ByRespondentMilovich interviewed Steinke for employment aboutJune 1, 1972. Steinke showed Milovichsomesamples of hiswork on welding machine designs. Milovich stated that thework was similar to that- done by Ace. They agreed thatSteinke would start as a welding machine designer at asalary of $4.50 per hour.lr They also agreed that if12Cf.Trailmobile Division v. N.L.R B,379 F.2d Q9,422 (C.A. 5, 1967);N.L.R.B v. Big Three Welding Equipment Co.,359 F.2d 77, 80-81 (C.A. 5,1966).isThis takes into consideration Steinke's testimony that he wasunawarethat Crist was a supervisor.14 SeeGreat Central Insurance Company.176 NLRB 47415The equivalent to a welding machein designer.16His testimony as to the qualifications for the different levels was forthe junior level 2 or 3 years experience plus some college math courses;senior designers 5 or more years of experience with approximately 2 years ofcollege and possibly a mechanical engineering degree. Ace did not similarlySteinke's work was satisfactory, he would get an increase to$4.60 per hour in 30 days.Steinke started work on schedule. The first job he wasgiven was to redesign or do over a weld fixture design doneby Durben, another employee. The record does not showwhat Steinke did thereafter. The record does show thatCoy checked Steinke's work periodically-while employed.In the early part of July, Steinke thought that there mightbe a shortage of work at Ace.18 He spoke to Coy who toldhim he didn't have to be concerned. In early July Steinkespoke to Milovich about his raise. Milovich told him hewould get the raise saying, "You're doing pretty goodwork, and don't be afraid to ask questions, ...." On July10,Steinke received the promisedincreaseto $4.60 perhour. On July 25 Steinke came to work at the usual time.He left at noon telling Coy he was going to a funeral.19 OnJuly 26, he came to work at 7 a.m. Milovich met him on theway to the timeclock. Together they went to Milovich'soffice. There Milovich told Steinke his work was poor andinsufficient; that Ace could no longer afford to employhim and had to lay him off. Milovich left the office andwent with Steinke to the latter's board. Steinke packed histools with Milovich standing by. Milovich then led him tothe stairs. Steinke received his final check through themails.20Up to the time of his discharge Steinke had received noadverse comment nor any complaint about his work oranything else.At the time of his discharge Steinke wasworking on a design for a "trunnion drill jig" and wasabout half finished with it.H.Steinke'sUnionActivitiesIn the first week of July 1972, Steinke spoke to twoemployees (weld machine designers) about having a unionin the place. Both thought it might be a good idea.21 Theconversation took place in the open at their drawingboards. Several days later, Steinke spoke to Crist about theUnion, not knowing at the time that Crist was a supervisor.Crist told him it had been tried beforeandhad failed. Healso told Steinke that "he thought that Mr. Milovich wouldclosedown if they were to organize." After checkingaround, Steinke was advised to contact Robert Downey,business representative of the Union. Downey visitedSteinkeMonday night, July 24, 1972. After some discus-sionabout aspects of union organization and unionbenefits,Downey gave Steinke 50 union authorizationcards and 50 union pamphlets for distribution.The next morning, July 25, Steinke took the 50pamphlets and cards to work and put them in the drawerof his drawing board. He gave a pamphlet and card toStrahla, who said he would sign the card "if it looked likegrade its designers.17The same salarySteinke was making when he left Niles.18Caterpillar Tractor was one of Ace's chiefcustomers.Itwas theircustom togive all their employeesa vacationin JulySteinke thought thiswould effect the flow of work to Ace adverselyand might affect his job.19ActuallySteinke took the afternoonoff,but hisdoing so is notasserted asa cause for discharge.20 It is notedthat Durben, the employee whosedesign Steinke redid inearly July, was still in Ace's employ.21The employees were Strahla and Flis. Thelatter said itmight not gothroughbecause it had failed oncebefore. ACE TOOL ENGINEERING CO.we could get a majority." Within the next 10 or 15 minutesSteinke went through the same procedure with employeesGreg Meuninck and Gene Durben. About 15 minutes laterhe approached employee Glover who replied he "didn'tbelieve in Unions" and would not sign. Steinke left him.About 5 or 10 minutes later Steinke spoke to employee Fliswho said the same thing as Strahla "he would. sign ifSteinke could get a majority." Flis took a pamphlet and acard.Within the next 45 minutes or so Steinke spoke toCrist22 and another employee called Pinter. Crist refusedto sign a card or take any material. He repeated to Steinkewhat he had said the first time; that it has been tried beforeand he "felt as though Mr. Milovich would shut downoperations if we do that, organize." 23 Pinter told Steinke togo away he didn't want to hear anything about it. The nextmorning on July 26, Steinke was discharged.All of the foregoing conversations and action took placeat the drawing boards of the different employees. Steinkewas unable to testify that Milovich, Coy, or Szabo were inthe room on July 25. His testimony was that, "More thanlikely they were." Steinke did state that Hatch was present.1.Ace's Reasons for Discharging Steinke AreFretextual1.PresidentMilovich's account of the dischargeThe record shows as testified to by Milovich that healone discharged Steinke. In response to questioning by hiscounsel,Milovich testified to the events that caused thedischarge. A summary follows:Monday, July 24, Makowski (a checker) was nervousand upset because he was correcting a design of Steinke's.The job was urgent but out of scale, full of mistakes, andbehind time. So Coy assigned the job to Makowski tocomplete and correct. While Makowski was working on thejob he did not complain to Coy. On the 24th, he showedthe job to Milovich who told him -he would speak toSteinke about it the next day.Tuesday morning, July 25, Milovich spoke to Coy whotoldMilovich that Steinke had a lot to learn yet; that thejob was all screwed up. Milovich intended to speak toSteinke Tuesday afternoon, but Steinke had left for theday. Sometime Tuesday Makowski told Milovich he was"ready to quit" because the job was terrible. Milovich tookthe job from Makowski and spoke to Coy. He told Coy hecouldn't keep Steinke because, "I am overpaying him forthe type of work he is doing as a beginner. He is not anexpert on design of welding fixture."Wednesday morning, July 26, Milovich met Steinkeabout 7 a.m. He told Steinke, "I have a lot of complaintsabout your work. Your work is very bad . . . you haven'tgot the knowledge as an expert welding designer. I have tolay you off . . . I can't tolerate this type of work that youare giving me." Steinke said nothing. He walked to hisboard, took all his equipment, and walked off a few steps.Milovich was with him. Steinke said "Can I talk to you."Milovich answered "Why don't you get more experience22 Steinke at this time was still unaware of Cast's supervisorystatus.zsCrist admits to one conversation with Steinke in the early part of July1972, at which he told Steinke that at Ace a few years back ". . . there wastalk of organizing, and there was trouble involved, that some fellows were109and I'll talk to you." Steinke walked out and Milovichnever saw him again.2.Therecord does not bear out Milovich'saccount of the dischargea.Milovichbeforethe hearing gives an affidavit toa Board examinerOn September 8, Milovich was interviewed by a Boardinvestigator at his attorney's office. The result of theinterview was typed up in an affidavit form. Milovich readit and made corrections that he initialed. His attorney alsoread it.Milovich then executed the affidavit. Paragraph 7of the affidavit was received in evidence for impeachmentpurposes. The paragraph detailed the events preceding andduring the discharge of Steinke. In summary the pertinentparts of that paragraph stated: On July 24, Makowskicame to Milovich and told him that he was working on adesign job done by Steinke that was "very poor"; that 90percent of the job needed redesigning. The design was of alarge welding fixture for Caterpillar. Makowski had beenworking on the job for several days and had taken threetranquilizers in the past 3 days because of it. On July 25Milovich spoke to Coy, discussed the poor design, and toldCoy he would have to lay Steinke off that day.b.Coy's testimony about the events preceding thedischargeCoy testified about his part in the events leading toSteinke's discharge. Coy is second in command at Aceunder President Milovich and has been with Ace 22 years.A summary of his testimony follows:,On direct testimony Coy stated that Milovich was theonly person at Ace that he spoke to about Steinke's work.This occurred Monday, July 24. He knew the day becauseMakowski had complained about Steinke's work. Makow-ski showed him a design for a radial drill' jig fixture thatMakowski was reworking. The design had originally beendone by Steinke. Coy after studying it over decided Steinkewas not a "top notch" designer. Late that afternoon orTuesday, July 25, Coy told President Milovich about thejob.Milovich told Coy that if Steinke wasn't any good,"We'll lay him off." Coy said, "O.K."On cross-examination Coy amplified and changed hisstory.He testified he gave the job to Makowski themorning of July 24. At that time he went over it withMakowski "a little bit." Makowski pointed out no errors atthis time because "you can't find errors these errors thatwere found in that drawing just like that. You have tomake projections . . . to find out all the mistakes. It isimpossible to look them over and find them." Within anhour Makowski had another conversation with Coy andcomplained about the items wrong in the design. Further,according to Coy, that morning Makowski was completinganother job and did not start working on the Caterpillardesign until "within a day or two."fired."On a repeat of the question as to what the conversation with Steinkewas, Crist stated "I told him [Steinke) a few years ago that was tried before,and some fellows lost theirjobs." 110DECISIONSOF NATIONALLABOR RELATIONS BOARDAt the time Coy spoke to Milovich he had already heldthe second conversation with Makowski. Coy did not knowthe extent to which Makowski would be compelled to dothe design over. The bulk of the work was done after July27, the day Steinke was discharged.During theMilovich conversation, Coy stated thatMilovich wanted to know how he (Steinke) was doing onthe job and Coy "told him it was pretty fouled up."Coy identified the design that Makowski was working onas a radial drill fixture.24 Finally, Coy denied that he hadany knowledge about the 10-cent increase Milovich hadpromised Steinke until after Steinke had received it.25c.Makowski's testimony about the events precedingthe dischargeMakowski testified about his part in theeventsleading toSteinke's discharge. He was a "checker and lay-out" man.As a checker he reviewed the designs that had been laidout by other employees. He had been doing this type ofwork with Ace for 12 years. A summary of Makowski'sdirect testimony follows:On Monday, July 24, Makowski received a job from Coyon an "index drill jig." Makowski then unrolled the designand "laid the job out." While he was looking at it,PresidentMilovich came by and said, "What are youmoaning about." Makowski said, ". . . this job here is nottoo good . . . I can find better things than this to workon." He rolled it up and put it aside, deciding to finish upanother job that he had.Tuesday, July 25, he started on the designagain.Hecalled Hatch over and showed it to him. Hatch said he hadonlyone excuse for Makowski, "here'san eraser."Makowski listed a number of specificitemsthat he foundwrong on that day with the drawing, such as bushings,flippers, and otheritems.Then, Makowski stated:A.Well, I laid the thing out there, and you got along straight edge that you can projectlinesover, and Icouldn't find any lines to match up! I couldn't evenfigure out what his ideas were there, and it was justmumbo jumbo there all thrown in, and I just couldn'tfigure it out and I have been in the business for 20years,and for 20 years if you can't figure out adrawing, it's pretty hard.Makowski then proceeded to erase about 90 percent ofthe drawing and to redraw it the way he thought it wouldbe right for the customer. He spent between 55 to 60 hoursreworking the design.Later in direct examination, Respondent'scounselreferred Makowski back to the conversation with Milovich,24Coy was specific about this designation.He denied the design was awelding fixture design.25This testimony and Coy's testimony about a "fouled up" job is notcredited.26According to Ace terminology"hot" meant a rush job.27The colloquyon the dates went as follows:Q.Well, at anyrate,on September the 8th,you testified youreceived this job fromMr. Coy on orabout July 15th?A.Yes.Q.Now you aretelling me it wasn't July 15th at all?A.Well, it is hard to remember dates.When he said July 15th, Icouldn't even tell you what day that was,when this was discussed.Q.Well, the calendar indicates it was Saturday,but what you areMakowski repeated the "moaning" part quoted above andadded the following:...And I says, "Well, I just don't need a job likethis," and I got pretty well shook up over the job andeverything like that, and his boy went out and got me abottle of tranquilizers. ... .Makowski stated that after he checked the design it wentback to the detailer.Makowski's direct examination terminated with thefollowing question and answer:Q.Do you remember having any further conversa-tionwith any members of supervision about Mr.Steinke's work.A.No.On cross-examination Makowski amplified and changedhis story. He testified the job was given to him by Coy notfor checking purposes but "to design it the right way. Idimensioned it all up and ran the stock list on it, andadded two more sheets to the job, and then it went to thedetailer." But in contradiction to the foregoing, Makowskisaid he got the job from Coy "in the regular course of theoperation of the shop." Coy walked over to Makowski'stable, gave him the drawings, and said "Fix this up, finishitup . . . its hot." 26 Coy said nothing else, and nothing tothe effect that "the job was screwed up or something waswrong with it, or anything like that." According toMakowski until Coy gave him the job, the design waseither lying in Coy's office or on a table in the back of theroom. Before that time Steinke had worked on it, andCaterpillar had seen the designs, looked them over, andsigned them as being approved. Coy had the drawingsbecause the work was being done under Coy's supervision,and according to Makowski insofar as Coy was concernedthe drawings were all right. When Coy gave the job toMakowski it was for the purpose of finishing it up. Thedesign was rolled up when Makowski got it; he didn'tknow what needed to be done; nor did he know before hegot it what needed to be done on it.Makowski was interviewed by a Board Field Examineron September 8, 1972. Then he stated that he had receivedthe design from Coy on or about July 15, 1972, for furtherwork.At the hearing, he stated that after giving hisaffidavit he went back to Ace, and went over sheets he hadadded to the job, "the dates and stuff like that." At thehearing he changed his position to say that the job wasgiven to him 2 days before Steinke was fired. But whenasked immediately afterward if "now you are telling me itwasn't July 15th at all?" Makowski stated, "it is hard toremember dates."27 Makowski volunteered the informa-tion that the drawings as amended were unavailable fornow telling me in effect, regardless of whatthe dates was, was that nowyou are saying you were given the job two daysbefore Mr. Steinke wasfired.A.Yes.Q.And in your previous testimony you indicated you were giventhe job eleven days before Mr. Steinkewas fired,is that correct?A.Yes, and the job wasnever even finished at that time, I wouldsay; Carl was still working on it.Q.But don't you thinkit is a little unusual thatyou would havethat muchof a mistake, regardless of the dates?A. I couldn't even tell youthe datehe was laid off, to tell you thetruth.Q.Well, as a matter of fact, you justnow testified thatyou got the ACE TOOLENGINEERING CO.111production at the hearing because unaccountably they haddisappeared.Makowski asserted positively the designs were of a radialdrill jig; and that if President Milovich stated they were ofawelding fixture, it would not changeMakowski'stestimony but probably Milovich "didn't know what thejob was."Makowski insisted that Steinke's drawing was all"mumbo jumbo" and that on July 24, he couldn't figureout any of Steinke's ideas. Nevertheless, he did not go totalk to Steinke about it, even though Steinke was within 30feet of him and it was customary at Ace for the employeesto talk to each other about the work during working hours.Itwas suggested to Makowski that he started using theeraser without speaking to Steinke. He denied that. Hestated that he had only looked at the drawing on Monday,July 24, but that he had started erasing "a couple of days"later; it could have been as late as July 27, after Steinkehad been discharged.Makowski on further cross-examination testified that his"moaning" conversation [with Milovich] occurred on July24;but changing his direct testimony stated that thetranquilizer conversation took place on or about the 26th.When reminded that he had testified he had only oneconversation with Milovich, he stated he didn't rememberhow many conversations he had with Milovich. Again hetestified he told Milovich about the tranquilizers but couldnot remember when. Makowski knew, however, he had nottaken the tranquilizers on July 24 as testified to ' byMilovich.Makowski later testified that he did not take the radialdrill fixture design to the detailer after he was done with it.He stated that that was what happened to the weldingfixture design.When reminded that he had earlier testifiedthat he had taken the drill fixture design back to thedetailerhe stated he would have to "rephrase" histestimony. He did so by saying "I fixed the job, a detailerdid the job, and it went to a checker. Then when thechecker got checking the job, he gave it back to the detailerAgain on redirect Makowski repeated his opinion thatthe design was "weak, and it is just hard to explain whatwas wrong with the job." Also on further questioningMakowski stated that Steinke had been working on thedesign on July 15 because it had been approved on July 21.d.Milovich's additional testimony about the eventspreceding the dischargeMilovich during his examination stated he did not knowwhen the drawing was given to Makowski to work on. Healso testified that the design was not in Ace's possessionjob on the 24th.A.A couple of days before he got laid off.(In the transcript the date in the first line of the above quoted testimonyappeared as the "28th." This is error and has been corrected to the "8th" asit appears above.)zsMilovich stated that Coy had never said anything to him.zsThe implication here is that Milovich is correcting his testimony torefer to the drill fixture design and not the welding fixture design30 There is no shown connection between the job application, theaffidavit, and the design.31 In his affidavit Milovich had stated:because it had been sent to Caterpillar. He repeated thatMakowski came to Milovich's board and said, "Take alook at what I have here." Milovich also stated thatMakowski had complained to Coy before he had com-plained toMilovich.28On July- 25, Makowski againcomplained to Milovich about the design.Later,on questioning from Respondent's counsel,Milovich testified:On July 24 Makowski called him to his board and toldhim what a mess the job was. After being told that Steinkehad done it, Milovich walked over to Coy to complain. Thenext day Makowski called Milovich to his board again andthreatened to quit. Milovich then told Coy "I might as welldischarge Steinke for lack of experience."On cross-examination, it was pointed to Milovich that hehad heard Makowski testify that Milovich was passingMakowski's board, heard Makowski moaning and groan-ing, and asked him "What's the matter." Milovich said thatMakowski was confused. Milovich insisted he was calledover to Makowski's board Monday afternoon.Milovich on cross-examination changed his testimony asto the nature of the drawing and the time it took Makowskitomake up his mind about its poor quality. He stated:A. It's fixture,29 which I just found out today,because I didn't get into the detail to look at this herejob to spread out. He just mentioned it to me, I didn'tstay over his board maybe 15 seconds before he toldme it's a mess and I went over to Homer Coy's office.The General Counsel referred Milovich to his testimonyin the Board affidavit where he had said the design was awelding fixture. Milovich hedged by stating that he "wasn'tsure at the time' that he "didn't see the job complete"; thathementioned welding fixture to the Field Examiner,because Steinke had "applied for the job as a weldingexpert ...:.30The General Counsel asked Milovich again if all thatMakowski said was the job wasa mess.Milovich answered"I don't know what he said ... I was just there a couple ofseconds and walked away." Milovich wound up thisquestioning by saying "I suppose it was" all that was said.Milovich then reiterated that he was at Makowski'sboard again on July 25 when Makowski repeated "the jobwas messy and he took some pills." 31At this point Milovich testified that he had given andsigned the affidavit "under pressure trying to answerquestions. It is very hard to state what is what." Milovichagreed that the affidavit was given at his attorney's office,in the presence of his attorney and Coy; that before hesigned the affidavit his attorney and he had read it andconferred about it; that he (Milovich) initialed allcorrections and then executed the document.The General Counsel then read the portion of theMakowski approached me on or about July 24, 1972, and told we thatthe job Steinke had done was a very poor design job and that it wasnecessary to redesign about 90 percent of the job. .. Makowski toldme he had taken three tranquilizersduringthe past three or so dayswhile he was working on the design . . . . On the following day, July25, 1972, I spoke to Homer Coy .. and told Coy that I would have tolay off Steinke the same day.On cross-examination,Milovich volunteered, "You can put in an addition,ifyou want, I spoke to 1Coyl on Monday night and also on Tuesdaymorning." 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDaffidavit contained in footnote 31, to Milovich who deniedthat he was saying it was incorrect. Milovich stated theaffidavit "is correct." Immediately afterward he stated hehad held a first conversation with Makowski on July 24and a second conversation with Makowski on July 25 whenMakowski told him about the tranquilizers.The General Counsel then pointed out to Milovich thathe was testifying to two conversations with Makowski, oneon July 24 and another on July 25, while the affidavitmentioned only one conversation on July 24. Milovichresponded "Okay, there can be a mistake. I'm a humanbeing; I buy pencils with erasers; I make a mistake. The24th or the 25th." He repeated the affidavit "is a mistake."Conclusions with Regard to Ace's Account of theDischargeThe testimony of Milovich, Makowski, and Coy hasbeen set out at length to show the contradictions,inconsistencies and confusion contained in them. Thisapplies not only to each individual's testimony but as thetestimony relates to each other. There is no intention hereto detail all the inconsistencies and contradictions thatexisted in the three stories. What follows will be a listing ofsome of the more patent discrepancies.Milovich's account of the events leading to the discharge is-discredited.-Milovich in response to his Counsel's question-ing testified to the events leading to Steinke's discharge. Asummary of that testimony is set forth in section I, 1 above.An analysis of that account sentence by sentence in thelight of the testimony of Makowski and Coy shows thatMilovich's account is not creditable. This analysis yieldingflagrant discrepancies follows:On "July 24 Makowski was nervous and upset." Thistestimony is amplified by Milovich's statement containedin the September affidavit that Makowski on July 24required and obtained tranquilizers. However, the state-ment is completely contradicted by Makowski who stateshe did not check the drawings fully on Monday, July 24;that after he examined them he rolled them up, put themaside, and worked on another job that he had on hand.32Makowski further testifies that he took no tranquilizers onMonday, July 24, but if he did it may have been on July 25or July 26."The job was urgent but out of scale, full of mistakes andbehind time. So Coy assigned the job to Makowski tocomplete." Neither Coy nor Makowski were aware of anyerrors in the design when it was given to Makowski nor dideither know what had to be done when Coy gave it toMakowski. Makowski testified he received the design "inthe regular course of the operation of the shop" when Coywalked over to his board, gave him the drawings, and said"Fix this up, finish it up. . . its hot." 33 Makowski testifiedthat insofar as Coy was concerned the drawings were allright.The drawings had already been approved byCaterpillar 34 and as Makowski testified what still had to be32Coy makesa surular statementin his testimony.33 Seefn.2634This testimony is particularly significant in light of Makowski'ssubsequent testimony about designs that have been approved by Caterpillar.He stated, "Flus is a drawing with his (Steinke's) initialssigned on it, andthat is the way it went to Caterpillar after he finished the Job. And then fromdone was to insertitemsto take care of what Caterpillarhad indicated was necessary and put thefinishingtouchesto the design. There was no indication up to the time of thedelivery to Makowski that there was anything wrong withthe design."While Makowski was working on the job he did notcomplain to Coy." This does not agree at all with thetestimony of Coy. The latter and Milovich both stated thatonMonday afternoon, July 24, or Tuesday Coy toldMilovich about Makowski's complaint about thedesign."On the 24th, he (Makowski) showed the job to Milovichwho told him he would speak to Steinke about it."Makowski does not corroborate this. He testified that onJuly 24 he unrolled the design and while hewas looking atit,Milovich passed by and said "What are you moaningabout "35Makowski answered "this here job is not toogood, etc." Makowski rolled up the job, put it aside, anddecided to finish another job. Makowski testified he heldonly one conversation with Milovich."Tuesday morning July 25, Milovich spoke to Coy whotoldMilovich that Steinke had a lot to learn yet; that thejob was all screwed up." Coy testified that on Monday,July 24, he held two conversations with Makowski aboutthe design. In the first one, Makowskimade no complaints.About an hour later Makowski complained about itemswrong in the design. Then Makowski put the design asideand worked on it in a day or two. After these twoconversations,Coy did not know the extent to whichMakowski would have to do the design over. He spoke toMilovich the morning of July 24 and not on Tuesday."Sometime Tuesday (July 25) Makowski told Milovichhe was `ready to quit' because the job was terrible." Asstated above Makowski testified he had hadone conversa-tionwithMilovich on July 24. On July 25 he spoke toHatch but does not testify that he spoke to Milovich.Makowski also testified he looked at the drawings on July24 but did not really start working on them till a couple ofdays later. Also, on this point, Makowski testified he spoketoMilovich on the 24th and the tranquilizer episodehappened on the 26th."Milovich took the job from Makowski and spoke toCoy." Makowski and Coy testified the job remained withMakowski. Makowski testified he continued working onthe job in a couple of days and Coy testified thatMakowski was completing another job and started on theCaterpillar design within a day or two.The remainder of Milovich's testimony does not dealwith causes of Steinke's discharge. The remainder of thissection deals with other discrepancies and contradictionsin the testimony of Milovich, Makowski, and Coy whichare pointed up in support of the conclusion that theirtestimony had been discredited.Other discrepancies and contradictions in the testimony ofMilovich,Makowski, and Coy:The chief point of disagree-ment is the inability of Makowski, Coy, and Milovich tothen on nobody touches this, you can't touch thishere, you can't erase onthat . .we erase theoriginal drawings to fix it up."35 In his affidavitto the FieldExaminerMilovichstated thatby July 24,Makowski had alreadybeen working on the design3 days andhad takenthree tranquilizers because of it ACE TOOL ENGINEERING CO.113agree on the design that Steinke messed up. Milovich saiditwas of a welded fixture.36 Makowski and Coy said it wasa radial drill press design. Each of these three has sufficientexperience in the field to recognize the one or the otherdesign from the alleged contact they had with it. Theirinability to agree raises doubt about the existence of amessed-up design. This doubt is strongly supported by thefailure of Ace to produce the design and the inability ofAce to account for its disappearance. Makowski stated itdisappeared from the shop. Milovich stated that it was atCaterpillar.This contradiction. in the two stories raisesdoubt that the design could not have been produced. Thisdoubt is fortified by Makowski's testimony that after hegave the affidavit to the Board Field Examiner onSeptember 8, he checked the amendments to the designs,for dates, etc. The failure of Ace to produce the designgives rise to the inference that had it been produced itwould have given information adverse to Ace.Makowski's story about the time he spent working on thedesign has holes in it. He stated he worked on it on July 24and again on July 25 when he showed it to Hatch for thesecond time.When faced with the facts of the takingtranquilizers he changed his storyandsaid he had notworked on the design on the 25th but on the 26th afterSteinke had left.Makowski admitted that he had told the Board FieldExaminer on September 8 that Coy had given him theradial drill design to work on July 15. He did not deny thatthishad been his statement to the Field Examiner butchanged his story at the hearing to place the date on July24.His excuse for changing his statement was it was hardto remember dates. But he did testify later in the hearingthat Steinke was still working on the drill fixture design onJuly 15.Makowski testified that he only had one conversationwith Milovich on July 24; that he "didn't discuss this job atallanymore" thereafter; 37 further that the discussionoccurred at his drawing board. Makowski testified that hedid not take tranquilizers until the 25 or 26 of July.Milovich on the other hand testified in the affidavit to theField Examiner and at the hearing that Makowski came tohis board several times to complain about the design andthatMakowski took the tranquilizers on July 24. Milovichasserted thatMakowski was confused when the lattertestified that Milovich came to Makowski's board.Makowski also changed his testimony about what he didwith the design after he corrected it. His manner ofchanging his testimony was to make the facts fit with hischanged testimony. First he testified that after he hadchecked the Steinke job it went back to the detailer. Oncross he denied that this is what had happened. Then whenreminded of his first testimony Makowski said, "Well, Iwill have to rephrase that." He then proceeded to do so bygiving a long winded and involved process whereby the36Milovich toward the end of the hearing made a weak andmconvincmg attempt to change his testimony to say he was mistaken; thathe now knew it was a radial dull fixture design. This attempt only added tohis discreditation.34Makowski hedged on this statement immediately afterward by saying"I don't remember if I talked to him once or twice or three times. I mean, Iknow I talked to him once, and I mentioned to him that `I don't need a joblike this.' "design went from one person to another in series to beworked on. Finally the design came back to Makowski. Hewound up this bit by repeating that when he finished withhis job it went to the detailer.Milovich in his story of the discharge of Steinke makesno mention of a messed-up design, either drill fixture orwelded fixture. It is considered reasonable that he wouldhave been the usual thing to say under the circumstanceshad the messed-up design existed.Milovich's flexibilityas a witness,his ease inchanginghis testimony to suit the situation are shown by histreatment of the conversations with Makowski about thetranquilizers and the question of whether Makowski cameto him or vice versa as well as otherinstancesshown above.The foregoing analyzes reinforces the conclusion that thetestimonies ofMilovich,Makowski, and Coy are notcredible. The analyzes of Milovich, Makowski, and Coyplus the facts in the record as a whole yield insufficientbasis to conclude that there existed on July 24 andthereafter a design done by Steinke in such an ineptfashion as to be all "mumbo jumbo" and "screwed up."From the foregoing and the record as a whole it isconcluded that the story of the messed-up design is afabrication, that sucha messed-up design did not exist. Itfollows that a messed-up design was not the cause ofSteinke's discharge.J.SteinkeWas Discharged Because of His UnionActivitiesHaving concluded that Ace's stated reasons for discharg-ingSteinkeare shown and pretextual, it is furtherconcluded that Ace discharged Steinke for his unionactivities.Ace had knowledge of Steinke's organizing effortsThe General Counsel makes no showing of directknowledge on the part of Ace of Steinke's union activi-ties.38 But it is well established that knowledge on the partof Ace may be inferred from circumstantial evidence or inappropriatecircumstancesabsentdirectevidenceofknowledge.N. L R B. v. Schill Steel Products, Inc.,340 F.2d568 (C.A. 5, 1965);A. J. Krajewski Manufacturing Co. v.N. L. KB.,413 F.2d 673, 676 (C.A. 1, 1969);N. L R B. v.Mid State Sportswear, Inc., supra,at 539;Wiese PlowWelding Co., Inc.,123 NLRB 616, 618. On this point it isconsidered that the following facts constitute such circum-stantial evidence.Crist had knowledge of Steinke's attempt to organize theplant. It has been found that Crist is a supervisor and onthat basis undoubtedly passed this information on toMilovich.39 It is so found.The discharge followed immediately after the distribu-tion of union cards by Steinke and his solicitation of union38 It is now well established that knowledge by Ace of Steinke's unionactivity is essential to a finding of Section 8(a)(3) violation- SeeN L R.B. v.Mid State Sportswear, Inc., 412F.2d 537, 539 (C.A. 5, 1969).39This finding is not altered in the event it should be decided that Cnstisnot a supervisor Cnst's peculiar position with Ace as a contact manaligns him and his interests necessarily with management This is supportedby Milovich's testimony when he named Cnst one of the four supervisors inthe plant. 114DECISIONSOF NATIONALLABOR RELATIONS BOARDmembership.The cards were distributed on July 25.Milovich was going to let Steinke go the same day butcould not do so because Steinke took the afternoon off.Milovich fired him at 7 a.m. on July 26, the first thing inthemorning.40 This unreasonable haste to get rid ofSteinke taken together with the facts (1) that Steinkeworked for Ace for a little over a month and a half withoutany criticism of his work; (2) during which time theagreement to give him a 10-cent increase if his work wasgood was carried out; (3) that Steinke was used to redesignthe work of other employees; and (4) the absence of anyother cause for discharge, all combine to yield theconclusion that Ace had knowledge of Steinke's unionactivities 41To the factor that Ace had knowledge of Steinke's unionactivities, add the factor of Milovich's known antipathy tothe Union and to union activities and the stated absence ofany legitimate reasons for the discharge. The sum of theseequals the conclusion that Ace discharged Steinke for hisunion activities.42 It is so found.K.Milovich Interrogates the EmployeesThe complaint alleges that Milovich illegally interrogat-ed Ace employees shortly after August 14, 1972. As shownhereafter the allegation is correct. Respondent contendsthat the questioning was legal; that Milovich spoke to theemployees on September 8, 1972, the day Milovich wasgoing to his attorney's office to be questioned by a BoardField Examiner; that the questions were to determine if thecharges filed had any bases whatsoever; that Milovich wastaking "a reasonable opportunity to prepare for hisdefense." The facts do not bear out Respondent's conten-tions.Accordingly it is found that by its interrogations,Ace violated Section 8(a)(1) of the Act.By letter dated July 26, 1972, signed by Downey, unionbusiness representative, theUnion advised Ace thatSteinke'sdischargewas for his union organizationalactivities and therefore illegal under the Act. The letterdemanded reinstatement with backpay.By letter dated August 14, 1972, signed by the uniongrand lodge representative, the Union enclosed a copy ofthe charge against Ace filed by the Union in thisproceeding.There was received in evidence paragraphs 9 and 10 of40 Such haste combined with Miiovich's known antipathytounionactivitiesdestroys the possibility that the two events occurring onsucceeding days is no more than a coincidence- Cf.White's Gas & Appliance,Inc.,202 NLRB 494, where the Board findsanillegal dischargebased on"the precipitate timing and the circumstances" of the discharge-41The General Counsel suggests that the application of the small plantdoctrine to show knowledge by Ace prior to the discharge. In view of theconclusion drawn above based on other appropriate circumstances than thesmall plant doctrine it is considered unnecessary to apply that doctrine here.If the small plant doctrine were considered, it would supportthe conclusionof the illegal discharge. In that context, the comparative smallness of theplant is noted, as well as the fact that at least three of the supervisors andPresident Milovichwerealmost continuously with and among the designersat all times.Famet, Inc,202 NLRB 40942Cf.Santa Fe Drilling Co. v. N.L.R.B.,416 F.2d 725, 731 (CA. 9, 1969).43These paragraphs and paragraph 7 of the affidavit were received inevidence for impeachment purposes. Paragraphs 9 and 10 were also receivedfor admissions contained therein made by Milovich.an affidavit dated September 8, 1972, given by PresidentMilovich on that day to a Board Field Examiner.43Paragraphs 9 and 10 in pertinent part stated as follows:9.On or about July 27, 1972 1 received a letter fromRobert Downey, the Local Agent for the IAM. Thisletter stated that I had discharged Steinke for his effortsin trying to organize the designers of the shop. I showedthis letter to Coy, Makowski, Emery Szabo, the ChiefDie Designer, and Bill Hatch, the Assistant Supervisorunder Coy . . . . Approximately ten days later, Ireceived a letter from Wiggins, from the IAM, fromtheirWashington, D. C. offices. This letter informedme that charges were being filed with the NLRB overSteinke's discharge . . . . Then I went to Emery Szabo,and then to all of the other employees, and asked themif they had been approached by Steinke while he wasworking there to join the Union, the IAM. Szabo saidthat he had no knowledge of this matter, and when Italked to all of the other employees, and there are 27,only six (6) of them said that Steinke had approachedthem. The six men that said that Steinke had talked tothem are: Greg Minich,44 Gene Durbin, Ted Fliss, BudStragia,45 Larry Crist, and John Pinter. I asked all ofthese men if they were given, or had signed cards forthe Union, and that all told me that they had not gottena card for the Union and had not signed a card for theUnion. They all told me that they had given Steinke anegative answer when he approached them. I assuredall of them that if they wanted to organize, that theywere free to do so.10.A few days later, I received copies of the instantcharge with the NLRB and took these copies to myattorney, Jim Oberfell ... .At the hearing Milovich at first denied that he ques-tioned the employees about Steinke's union activities.46Immediately afterward he admitted questioning the foursupervisors and later that he spoke to 10 employees onSeptember 8.47At the hearing Milovich denied that he spoke to all theemployees shortly after receiving the August 14 letter asstated in the affidavit. He admitted that on August 17 hespoke to Coy, Makowski, Szabo, and Hatch and no oneelse.48At the hearing Milovich admitted that he spoke to 10employees on September 8, 197249 Milovich listed the44Correctspelling Meuninck.45Correct spelling Strahia.46Thequestion and answer were:Q.Did you at any time question your employees, or any of them,concerning the Union activities of Mr. Steinke?A. I never questioned them.47 See fn. 49.48A little later he changed his testimony and listed Cnst for Makowski49Milovich identifiedthe day bydate and event. He testifiedWhenI received a call frommy attorney, Mr. Oberfell, that the fieldexaminer from the NationalLaborRelations Board wanted us in hisoffice for questioning to fill out an affidavit,that morning about eighto'clock,which was September 8th, I walked upto EmerySzabo andsaid,"Iam going to askyour designers if anybody has beenapproached by Mr.Steinke."It is noted that it was being prompted by his counsel that Milovich recalledtelling the men he questioned"that he was going to give an affidavit thatday to a fieldexaminer." ACE TOOL ENGINEERING CO.115names of 7 of the 10 men. Included among them wereMeuninck, Strahla, Durben, and Flis.50 He stated that 5 ofthe 10 men admitted that Steinke had approached themabout the Union.Meuninck testified on behalf of Respondent. He statedthatMilovich spoke to him about September 1, 1972, and11.. said that, he had received a letter in the mail about... Carlton Steinke was trying to form a union ... heasked me if I was approached; and I said `Yes' and that'sall."On cross-examinationMeuninck stated that theconversation occurred a few weeks after, Steinke's dis-charge and could have been as little as 2 weeks afterward.Further he stated that Milovich had said "he had receiveda letter through the mail accusing him . . . of dismissingSteinke of union activities ...."Strahla testified on behalf of Respondent and stated thatMilovich spoke to him on September 151 Milovich asked ifStrahla had been "spoke[n] to, or approached," for aunion. Strahla answered "yes. " There was no mention inhis testimony of a letter or a charge or examination by aField Examiner.Durben testified on behalf of the Respondent. He statedthatMilovich spoke to him the "first part of September.""[He] wanted to know if I was approached by Carl aboutthe Union, and I said I was ..... "He said that he hadreceived a letter or something where he had to appearMilovich testified emphatically he did not speak to Cristabout Steinke's union activities. Crist testified on behalf ofAce. He stated he "was walking behind Makowski's board.Milovich was there talking about having to go to courtbecause of the Union or something and [he] asked me ifMr. Steinke had said anything about a union, or ap-proached me about joining a union, and I said yes. And hesaid `Oh, when?' and I says, `Some time back,' and that wasall.,,Milovich testified he spoke to employee Anderson onNovember 17, 11 days before the hearing. Milovich statedthat he spoke to Anderson on that date because Andersonwas on vacation on September 8 when he was speaking totheMother employees.52 Anderson testified to a conversa-tion with Milovich that occurred about 2 weeks before thehearing: 53A.Well, he just said that he had a letter from-Idon't know whether it is the,union, Board, or who rightnow-but I know he said he got a letter from them, andhe wanted to know if I had been approached by Mr.Steinke and I said, "Yeah."Milovich testified he asked all 10 men the same question,"to-wit" "I understand that Steinke was organizing thedesigners. Is it true?" In each case he said he received thesameresponse, "He approached me and I told him I wasn'tinterested, to keep away." To which Milovich replied, "Iwasn'taware that you men were approached and I justwanted to know how many men or what was going on."Milovich also testified that he told the men "they had aright toorganizeif they wanted to, and they all gave me anegative answer they told me they didn't want any part ofit or Mr. Steinke."Milovichmodified the foregoing when he testifiedconcerning five of the employees who admitted to him thatSteinke had approached them. On questioning from hiscounsel he stated that the five had responded negatively toSteinke.On cross-examination, Milovich stated he did notrecallmaking the laststatement.Then the followingcolloquy occurred:Q.You testified to your attorney here that each ofthese fivemen's responsetoMr. Steinke was in thenegative... .A. It was negative, that is true.Q.So there was some process by which you foundout what each of these men's responsetoMr. Steinkewas concerningthe Union?A.Yes.Q.So you must have asked them the question,`Well what did you tell him,' or something like that.A.My approach was that thefield examiner iscoming today and I want to know if the men are beingapproached or not by Mr. Steinke and I wanted toknow, so they told me theywere,and I said, `What'syour reaction?' And they said in the negative, that's it.Q.O.K., so you then went ahead and asked eachone of the five that were approached what theirreaction to Mr. Steinke was?A.All right, yes.Milovich did not deny at the hearing that he asked theemployees whether they had signed cards or not. Histestimony on this point follows:Q.Are you denying at this point in time that youasked these employees if they had signed cards for theUnion?A. I don't know. The only time I know anythingabout cards is when Mr. Downey sent me a letter thatcardsweregiven out and the men told me they neverreceived any cards.Q.Then you must have asked the men.A.Well they told me afterwards,see. I mean, this isjust last week or so.Q.Your affidavit says ... `I asked all of these menif they were given or had signed cards for the Union?'A. I must have asked them, I don't remember.5450He did not name the other three men. He denied that he spoke toPinter though that name was listed in the affidavit.st On' cross-examirtation, Strahla changed this to "around the first ofSeptember."52This is another instance of Milovich's contradictory statements. It wasstipulated by counsel that Anderson was on vacation from August 5 toAugust 26, 1972. There is no evidence that he was on vacation on September8, 1972. It is noted that Anderson's vacation period contained the August 14date when the second union letter was received and August 17, the datewhen Milovich stated he had shown the letter- to four men only. Andersonbeing on vacation in August would more likelyaccount for Milovich notspeaking to him.53Anderson was asked if he had talked this matter over with counsel forRespondent.He answered in a rather incomprehensible manner. "yes sir,two weeks ago when Walt [Milovich I got the letter, that's when he talked tome."saThat Milovich's memory is veryselective is shownby the answer toquestions put by his Counsel as follows:Q. (By Mr. Oberfell) All right, Mr Milovich, ifyou canrecollect,each of these five men, however many there were, what answers didthey give to you when youasked themif they had been approached byMr. Steinke)A.Should I give the individual of each personQ. If you can remember, certainly.(Continued) 116DECISIONSOF NATIONALLABOR RELATIONS BOARDQ.O.K., so you are not denying that you askedthem.A. I don't know, the only thing I asked them is theyhave a right to organize if they wished.Conclusions as to Interrogation of EmployeesThe foregoing shows clearly the contradictions andvagueness contained in Milovich's testimony concerninghis interrogation of the men. These contradictions stronglysupport the conclusion thatMilovich's testimony isgenerally not creditable.Meuninck, Strahla, and Durben testified they werequestioned by Milovich on September 1 or thereabouts.None of them mentioned that Milovich had told them hewas to see the Field Examiner. Their testimony is directrefutation of Milovich's statement that he questioned themon September 8. Some doubt is raised about the September1date by reason of the testimony of Meuninck andDurben. In their testimony they state that Milovichreferred to a letter from the Union. The letters in questionwere either the July 26 one or the August 14 one. Theallusion to the letter and the time involved make it appearreasonable that Milovich spoke to them (and probably otheremployees) on or about August 17 as he stated inparagraph 9 of the affidavit.Milovich admits that he asked a number of employeesabout Steinke's approach to them to join the Union andthat he probed further to find out what the employeesreactions were. Such questioning is improper under theAct. The record shows that Meuninck, Anderson, Strahla,Durben, Crist, and Makowski do not admit that Milovichasked them about union cards. Their testimony is notconsidered conclusive on this point. Milovich's statementcontained in paragraph 9 of the affidavit is considered avalid admission of the type of interrogation that Milovichhad carried on. This admission receives full support fromMilovich's failure to deny that he had asked such aquestion.From the foregoing and from the record as a whole it isconcluded thatMilovich on or about August 17, 1972,illegally interrogated employees about their union activitiesand interests; that the questioning was not an attempt toprocure information in preparation for his defense in afuture unfair labor practice proceeding. Nothing in therecord shows that Milovich gave any of the employeesquestioned any assurances of freedom from reprisal as isrequired by law.55 Such questioning was an interferencewith the rights guaranteed to employees by Section 7 of theAct and this violative of Section 8(a)(l) of the Act. It is sofound.L.CristDid Not Threaten the EmployeesThe General Counsel contends that Ace violated SectionA I can remember very good. Durben said that he didn't want nopart of Steinke, he was a troublemaker. That was Durben's reactionHis said that he worked at Bendix and the Union somehow pushed himout, and he didn'thave anyuse for it. I told him I wasn't interested in hisstatement.Meuninck said that he was causing a lot of trouble in talking,and I evenasked Bud [Strahla ] what he reaction was, and he told me he wasn'tinterested, and he said he was always pestered by Steinke turning around8(a)(1) of the Act when in July 1972 Larry Crist threatenedemployees with plant closure because they were engagingin union activities.According to Steinke he spoke to Crist on two occasions.Each time, the latter stated that organizing the plant hadbeen tried before and had failed; and that he (Crist)thought "Mr. Milovich would shut down operations if wedo . . . organize." As stated above, Crist admits that hemade a not too dissimilar statement to Steinke on oneoccasion.Whether he .did so on one or two occasions is ofno significance. It is found that under the circumstancesunder which Crist spoke to Steinke, his statements wereneither coercive or threatening within the meaning ofSection 8(a)(1) of the Act.The record clearly shows Milovich's opposition to theorganizationof .Ace.The record is devoid of anyinformation about Crist's attitude on that subject. Thetestimony clearly shows that Crist was doing two things inthe statements he gave to Steinke: (1) he was giving Steinkesome past history; (2) he was stating an opinion of whatMilovich might do if organization occurred. Normally, Aceis responsible for the actions of its supervisors. However,here an isolated instance of conversation occurred that theGeneral Counsel has not sufficiently nor significantly tiedintoMilovich's and Ace's attitude toward the Union.When Steinke held the conversations, he did not know thatCrist was a supervisor.56 Nor is thereanyevidence that theconversation occurred in the presence of any otheremployee.Itisconcluded that Crist'sstatement orstatements were informational and conversational; that asa statement made from one employee to another they hadno tendency to interfere with, restrain, or coerce employeeswith regard to the rights guaranteed them under Section 7of the Act. Accordingly, the Crist statements were notviolative of Section 8(a)(1) of the Act.M.Milovich called Steinke an Obscene NameTheGeneralCounsel alleges that inmid-August,Milovich called Steinke a derisive name because of hisunion activities thereby violating Section 8(a)(1) of the Act.The facts are simple. Steinke and his wife and twochildren were in their automobile going north on WalnutStreet in South Bend approaching the intersection ofSample and Walnut Streets. At or about the same time,Milovich was going South on Walnut Street approachingthe same intersection.In the Milovich car were his sonGeorge and Michael J. Polovina, both employees of Ace.As the cars passed each other Milovich called Steinke a"f-khead."A question was raised at the hearing as to whether thatwas the word used by Milovich. It is concluded that it was.Steinke testified he said, "you f-khead or something likethat-you f-khead." Mrs. Steinke confirmed the word.Milovich's son testified he didn't think it was "f-khead."and talking to him,and he was very moodymany,many times.Milovich did not testify to what the fifth man said.TheBoard has said, "Questioning of selected employees about theirunion sympathies...without any assurance against reprisal,by its verynature tends to inhibit employees in the exercise of their right to organize."Engineered Steel Products, Inc.,18& NLRB 298.56There is no evidence in the record to show that he knew Crist was asupervisor before the discharge ACE TOOL ENGINEERING CO.117He thought the word was "hot head." Polovina testified heheard Milovich say, "Look at the hot head." Milovich didnot testify on this subject. It is concluded from theforegoing and particularly in light of the failure ofMilovich to testify that he did call Steinke a f-khead.The writer has heard many words derisive, obscene,corrosive, etc. This is the first time in his experience that hehad heard this one. There is no question in the writer'smind that the word is uncomplimentary and was meant tobe scorching, belittling and derisive. The General Counselstates that "the fact that it took place away fromRespondent's plant, on the city streets, and in the presenceof Steinke's wife and small children makes this incident allthemore reprehensible." But the question we are dealingwith here is whether the incident is violative of the Act.The answer is in the affirmative. Steinke, having beendischarged in violation of Section 8(a)(3), is still under theAct an Ace employee. Milovich's use of the word accentsthe antipathy that Milovich had for Steinke because of hisunion activities.It isconcluded that Milovich was tellingSteinke that insofar as Ace was concerned Steinke couldneverwork there again if he were an active unionsupporter. It is concluded further that Milovich's son andPolovina who were in Milovich's car at the time must havereceived the same impression. It is considered that such animpressionbecomes circulated among the other employeesat Ace. Such language under such circumstances constitut-ed interference with, restraint, and coercion of employeesof the rights guaranteed them under Section 7 of the Act. Itisfound that Milovich calling Steinke a f-khead was aviolation of Section 8(a)(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Ace set forth in section III, above,occurring in connection with Respondent's operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.Upon the foregoing findings of fact and upon the entirerecord I make the following:with, restrained, and coerced its employees in violation ofSection 8(a)(1) of the Act.4.By discriminatorily laying off Carl R. Steinke andrefusing to rehire him, Ace had interfered with, restrained,and coerced its employees in the exercise of their right toself-organization and to engage in concerted activities fortheirmutual aid or protection, in violation of Section8(a)(1) of the Act, and has engaged in discrimination inregard to tenure of employment and terms and conditionsof employment which discouraged membership in a labororganization, in violation of Section 8(a)(3) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Company has engaged in unfairlabor practices, violative of Section 8(a)(l) of the Act, therecommended Order will direct that Ace cease and desisttherefrom and take certain affirmative action to effectuatethe policies of the Act.Having found that Steinke was discriminatorily dis-charged in violation of Section 8(axl) and (3) of the Act,the recommended Order will direct that the Company offerto Steinke immediate and full reinstatement to his formerjob or, if this job no longerexists,to a substantiallyequivalent job, without prejudice to his seniority and otherrightsand privileges, and to make the above-namedemployeewhole for hislossesresulting fromAce'sdiscrimination against him, by payment to him of the sumof money he would have normally earned from the date ofhisdischarge until the date on which Ace offers himreinstatement, less his net interim earnings during suchperiod. Backpay shall be computed on a quarterly basisand shall include interest at 6 percent per annum, asprovided in F.W. Woolworth Company,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 716.Because the discriminatory layoff goes to the very heartof the Act,-57 in view of Ace's other unfair labor practices,the recommended Order shall be a broad cease-and-desistOrder, considered necessary and appropriate to protectemployee rights and to effectuate the purposes of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:CONCLUSIONS OF LAW1.At all times material herein Ace Tool EngineeringCo., Inc., was engaged in commerce as an employer withinthe meaning of Section 2(6) and (7) of the Act.2.At all times material herein District Lodge 103 of theInternationalAssociation ofMachinists and AerospaceWorkers, AFL-CIO, has been a labor organization withinthe meaning of Section 2(5) of the Act.3.By various acts and conduct spelled out aboveincluding interrogation of employees about their unionactivities and calling Steinke a f-khead Ace has interfered57N.L.R.B. v EntwistleMfg.,Ca,120 F.2d 532(CA. 4), enfg. asmodified 23 NLRB 1058.58 In the events no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,ORDER58Ace Tool Engineering Co., Inc.,itsofficers,agents,sucessors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in District Lodge 103 ofthe International Association of Machinists and AerospaceWorkers, AFL-CIO, or any other labor organization, bylaying off employees or otherwise discriminating againstthem in regard to their hire or tenure of employment orany term or condition of employment.(b) Interrogating employees about their union activities.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and order,and all objections thereto shall bedeemed waived for all purposes. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Calling its employees "f-khead" or any other obsceneor derisivenamesfor the purpose of interfering with,restraining, or coercing employees in the exercise of rightsguaranteed under Section 7 of the Act.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organization, to form, join, or assist the Union or any otherlabor organization, to bargain collectively through repre-sentativesof their own choosing, and to engage inconcerted activities for the purpose of collective bargainingor other mutual aid or protection or to refrain therefrom.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer Carl R. Steinke immediate and full reinstate-ment to his former job or, if this job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make himwhole for loss of pay in the manner set forth in the sectionentitled "The Remedy."(b) Preserve and, upon request, make available to theBoard oritsagents,for examination and copying, all59 Inthe event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(c) Post at its plant in South Bend,Indiana, copies of theattached noticemarked "Appendix." 59 Copies of saidnotice, on forms provided by the Regional Director forRegion 25, after being duly signed by Respondent'sauthorized representative, shall be posted by it immediate-ly upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by it to insure thatsaid notices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director for Region 25, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.IT IS FURTHER ORDERED thatthe complaint be dismissedas to the allegations not found herein to be unfair laborpractices.to a Judgment of the United States Court of AppealsEnforcing an Order ofthe National LaborRelations Board. "